MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Mar 13 2019, 7:43 am

regarded as precedent or cited before any                                    CLERK
                                                                         Indiana Supreme Court
court except for the purpose of establishing                                Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Ripstra Law Office                                       Attorney General of Indiana
Jasper, Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sixto Cotto,                                             March 13, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         74A04-1711-CR-2608
        v.                                               Appeal from the Spencer Circuit
                                                         Court
State of Indiana,                                        The Honorable Jonathan A. Dartt,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         74C01-1702-F5-54



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019            Page 1 of 16
                                         Statement of the Case
[1]   Sixto Cotto (“Cotto”) appeals, following a jury trial, his two convictions for

      Level 5 felony dealing in methamphetamine.1 Cotto argues that: (1) the trial

      court abused its discretion when it admitted into evidence his cell phone and

      three text messages found on it; (2) his two dealing in methamphetamine

      convictions violate the continuous crime doctrine; and (3) there was insufficient

      evidence to support his two convictions. Concluding that any alleged error in

      the admission of the challenged evidence constituted harmless error, that his

      convictions do not violate the continuous crime doctrine, and that the evidence

      was sufficient, we affirm his two convictions.


[2]   We affirm.


                                                       Issues
             1. Whether the trial court abused its discretion in its admission of
                evidence.

             2. Whether Cotto’s two dealing in methamphetamine convictions
                violate the continuous crime doctrine.

             3. Whether sufficient evidence supports Cotto’s two convictions.




      1
        I.C. § 35-48-4-1.1. The jury also found Cotto guilty of Level 6 felony possession of methamphetamine;
      however, the trial court merged that conviction into one of Cotto’s dealing convictions and did not enter
      judgment.

      Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019            Page 2 of 16
                                                       Facts
[3]   Cotto and Nicholas Polen (“Polen”) worked at Kimball International (“the

      Kimball plant”) in Santa Claus, Indiana. In December 2016, Polen, who was

      on probation from a manufacturing methamphetamine conviction, had a

      positive drug screen for methamphetamine. Polen told his probation officer

      that he had gotten the methamphetamine from Cotto, and he offered to work

      with the police as a confidential informant. Thereafter, Spencer County Sheriff

      Deputy Kelli Reinke (“Deputy Reinke”) spoke with Polen about making a

      controlled buy of methamphetamine from Cotto.


[4]   In February 2017, Polen and Cotto made arrangements to meet at Stones Motel

      in Dale, Indiana (“the motel”) where Polen could purchase an “eight-ball”2 of

      methamphetamine from Cotto for $250.00. (Tr. Vol. 3 at 124). They also

      planned for Cotto to “front” another eight-ball of methamphetamine. (Tr. Vol.

      3 at 124).


[5]   On February 16, 2017, Deputy Reinke met with Polen at a barn near the motel.

      Deputy Reinke searched Polen’s vehicle and person to ensure that he had no

      controlled substances. Deputy Reinke also installed a video recording device

      and an audio recording device in Polen’s truck. Polen and Deputy Reinke then

      drove toward the motel. Polen parked at the motel, while Deputy Reinke




      2
       Deputy Reinke testified that an eight-ball of methamphetamine is equivalent to one-eighth of an ounce and
      weighs around 3.5 grams.

      Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019          Page 3 of 16
      parked in a nearby parking lot where she observed the scene at the motel with

      binoculars and was able to see and recognize Cotto. At the motel, Cotto

      walked up to Polen’s truck and handed Polen a cigarette carton that contained a

      baggie with one eight-ball of methamphetamine. Polen left and drove to the

      meeting point with Deputy Reinke, who then searched Polen’s truck and

      person. Polen gave Deputy Reinke the cigarette carton containing the baggie of

      methamphetamine, which weighed 3.26 grams.


[6]   Thereafter, Deputy Reinke and Polen made plans for a second controlled buy,

      and Polen arranged to purchase a second eight-ball of methamphetamine from

      Cotto on February 23, 2017. However, the transaction did not occur because of

      a supply issue.


[7]   On February 24, 2017, Cotto and Polen were working the late shift at the

      Kimball factory. Cotto walked up to Polen and handed him an eight-ball of

      methamphetamine that was wrapped in plastic and a paper towel. Cotto did

      not ask Polen for any payment. Around 1:00 a.m., Polen texted Deputy Reinke

      to tell her that Cotto had given him some methamphetamine. Later that

      morning, Polen met Deputy Reinke at the probation office, and he gave her the

      methamphetamine that he had received from Cotto. The methamphetamine

      weighed 3.19 grams.


[8]   On February 27, 2017, Deputy Reinke obtained an arrest warrant for Cotto.

      That same day, Deputy Reinke and other deputies went to a country road

      leading to the entrance of the Kimball factory to wait for Cotto as he arrived for


      Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019   Page 4 of 16
      work. When they stopped Cotto, he parked his car in the roadway. The

      “registration plates” on Cotto’s car were registered to a different vehicle. (App.

      Vol. 3 at 71). The deputies impounded Cotto’s vehicle “due to it being in the

      roadway” and because of the improper plate. (Tr. Vol. 3 at 71). Deputy Reinke

      served the arrest warrant, patted down Cotto, and found $766.00 in Cotto’s

      pocket. The deputies placed Cotto in a police car and ran a canine officer

      around his vehicle, and the canine alerted on the driver’s side door. The

      deputies searched Cotto’s vehicle and seized a cell phone, a trac phone, an

      iPod, two prescription bottles, four capsules, a backpack with a laptop inside,

      and two composition notebooks containing names and phone numbers.

      Deputy Reinke later obtained a search warrant for a Cotto’s cell phone, and the

      police obtained some text messages from his phone.


[9]   The State ultimately charged Cotto with Count 1, Level 5 felony dealing in

      methamphetamine (for the February 16, 2017 delivery of methamphetamine);

      Count 2, Level 6 felony possession of methamphetamine (based on the

      February 16 incident); and Count 3, Level 5 felony dealing in

      methamphetamine (for the February 24, 2017 delivery of methamphetamine).3

      The State also charged Cotto, in a separate cause, 74C01-1703-F6-58 (“the F6-

      58 cause”), with a Level 6 felony offense stemming from the items found during




      3
       The State initially charged Cotto under separate cause numbers for these three charges. Count 1 and 2 were
      charged in one cause, 74C01-1702-F5-54, and Count 3 was charged in another cause, 74C01-1703-F5-74.
      The State later sought and was granted permission to join the two causes.

      Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019          Page 5 of 16
       the search of his vehicle when the police executed the arrest warrant on

       February 27. 4


[10]   On June 19-21, 2017, the trial court held a three-day jury trial. On the morning

       of trial, Cotto made an oral motion to suppress evidence of the cell phone or

       text messages. Cotto had filed a motion to suppress in the F6-58 cause and

       wanted to incorporate that motion into this cause. 5 The trial court then held a

       hearing on Cotto’s motion to suppress prior to commencing the trial, and

       Deputy Reinke testified to the details of the search as set forth above. She also

       testified that the sheriff’s department had a policy for doing an inventory search.

       The trial court denied Cotto’s suppression motion.


[11]   During the trial, Deputy Reinke and Polen testified regarding the facts

       surrounding Cotto’s two deliveries of methamphetamine to Polen on February

       16 and February 24.6 The video and audio recordings of the controlled buy

       were admitted into evidence and played for the jury. Additionally, the State

       moved to admit into evidence Cotto’s cell phone (State’s Exhibit 28) and

       photographs of three text messages that were on Cotto’s phone (State’s Exhibits




       4
           The record before us does not indicate the exact charge that was filed in the F6-58 cause.
       5
        In the F6-58 cause, Cotto had moved to suppress “[a]ny property, observations, statements” that had been
       obtained during the February 27, 2017 search of his vehicle. (App. Vol. 2 at 44). In that motion, Cotto
       argued that the search violated his rights under the Fourth Amendment of the United States Constitution and
       Article 1, § 11 of the Indiana Constitution. More specifically, he asserted that the officers lacked probable
       cause for the search, that the search was not a proper inventory search, and that the search was unreasonable
       under the totality of the circumstances.
       6
        Prior to trial, Cotto filed a motion to reveal the identity of the confidential informant. The trial court held a
       hearing and granted Cotto’s motion. Thus, Polen testified at trial.

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019                Page 6 of 16
       29-33).7 The three texts were sent from Polen to Cotto. One of the texts was

       dated February 13, and the two others were dated February 24. The February

       13 text message provided: “Got your $, need same asap if possible” (State’s

       Ex. 33) (lack of punctuation in original). The first February 24 text message

       had a time stamp of “9:35” and provided: “U have some linda problem with

       me or what?” (State’s Ex. 32). The second February 24 text message, which

       had a time stamp of “10:17[,]” provided as follows: “I have cash on me for one

       tonight, ol boy said he come up whatever time I want him to with $ tomorrow.

       He might take everybit of what u told me last nigh” (State’s Exs. 29-31)

       (misspellings, grammar errors, and lack of punctuation in original).


[12]   Cotto objected to the admission of the cell phone and the texts. The State told

       the trial court that it sought to admit the text messages only to show that Polen

       had communicated with Cotto around the time of the two deliveries and that it

       was not being offered to “prove the contents” or the “truth of the matter

       asserted.” (Tr. Vol. 4 at 26). Cotto responded that there was no dispute about

       whether Polen had contacted Cotto. The trial court overruled Cotto’s objection

       and admitted the exhibits into evidence.


[13]   Cotto’s trial defense was that he had been set up by Polen because Polen was

       trying to gain leniency with his probation violation. He argued to the jury that

       Polen had a hidden baggie of methamphetamine, either in his car or on his




       7
         During the trial, the State referred to two text messages. Our review of the exhibits reveals that there were
       three text messages.

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019               Page 7 of 16
       person, that Deputy Reinke had failed to detect during her search before the

       February 16 controlled buy. Cotto also suggested that Polen had also provided

       the methamphetamine on February 24 and had claimed that Cotto had given it

       to him. The jury deliberated for thirty minutes and found Cotto guilty as

       charged.


[14]   At sentencing, Cotto argued that his convictions constituted a single episode of

       criminal conduct under INDIANA CODE § 35-50-1-2.8 The trial court rejected

       Cotto’s argument and found, in relevant part, that:


               [T]here were two (2) distinct drug transactions on which the jury
               found Defendant guilty. They were on different dates eight (8)
               days apart (February 16, 2017 and February 24, 2017), at
               different locations (Stones Motel in Dale, Indiana and Kimball
               International in Santa Claus, IN), and were under different
               circumstances (one was a controlled buy with law-enforcement
               where money was exchanged for drugs and the other was where
               drugs were fronted by the Defendant directly to the informant
               without money being paid).

       (App. Vol. 2 at 27). The trial court imposed a six (6) year sentence for each of

       his Level 5 felony dealing in methamphetamine convictions and ordered them

       to be served consecutively. Cotto now appeals.




       8
         INDIANA CODE § 35-50-1-2(b) provides that an “episode of criminal conduct means offenses or a connected
       series of offenses that are closely related in time, place, and circumstance.”

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019         Page 8 of 16
                                                      Decision
[15]   Cotto argues that: (1) the trial court abused its discretion by admitting into

       evidence the cell phone and text messages; (2) his two Level 5 felony dealing in

       methamphetamine convictions violate the continuous crime doctrine; and (3)

       there was insufficient evidence to support his two convictions. We will review

       each argument in turn.


       1. Admission of Evidence


[16]   Cotto first challenges the admission of evidence at his jury trial.9 In his

       appellate brief, Cotto refers generally to the evidence seized from the search of

       his car—which included a cell phone and three text messages that were later

       extracted pursuant to a search warrant; an iPod; drug tablets and capsules; a

       laptop; and notebooks containing names and phone numbers—and the

       evidence seized from the search of his person—which was $766 in cash. He

       asserts that “all this evidence” was introduced at trial, that he objected to it, and

       that the trial court abused its discretion by admitting it. (Cotto’s Br. 8). Cotto

       is apparently confused because most of this evidence was not even offered at

       trial. The only evidence offered and admitted, over Cotto’s objection, were the




       9
        Cotto raised this issue as a challenge to the trial court’s denial of his motion to suppress. However, because
       Cotto is appealing following a trial, the issue presented is more appropriately framed as whether the trial
       court abused its discretion by admitting the evidence at trial. See Guilmette v. State, 14 N.E.3d 38, 40 (Ind.
       2014).

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019              Page 9 of 16
       three text messages and the cell phone. Thus, we focus our analysis to his

       challenge to the admission of the text messages and cell phone.


[17]   Cotto argues that three text messages found on his cell phone should not have

       been admitted into evidence because they were obtained as a result of a

       warrantless search of his vehicle, which was in violation of his Fourth

       Amendment rights.10 The State contends that the seizure was proper under

       either the inventory search exception or the automobile exception.


[18]   The admission and exclusion of evidence falls within the sound discretion of

       the trial court, and we review the admission of evidence only for an abuse of

       discretion. Wilson v. State, 765 N.E.2d 1265, 1272 (Ind. 2002). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before it. Conley v. State, 972 N.E.2d 864,

       871 (Ind. 2012), reh’g denied.


[19]   We need not, however, determine whether the trial court abused its discretion

       by admitting the text messages and cell phone into evidence because even if it

       was erroneous to admit the evidence, any error was harmless. “The improper

       admission of evidence is harmless error when the conviction is supported by




       10
          Cotto also generally asserts that the search violated his rights under Article 1, § 11 of the Indiana
       Constitution. He, however, makes no cogent argument nor provides an independent analysis regarding the
       reasonableness of the search under our state constitution. Accordingly, he has waived any challenge to the
       admission of the evidence based on the Indiana Constitution. See Ind. Appellate Rule 46(A)(8); Abel v.
       State, 773 N.E.2d 276, 278 n. 1 (Ind. 2002) (holding that the defendant had waived any state constitutional
       claim where he presented no authority or independent analysis supporting a separate standard under the state
       constitution).

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019          Page 10 of 16
       substantial independent evidence of guilt as to satisfy the reviewing court that

       there is no substantial likelihood that the questioned evidence contributed to the

       conviction.” Cook v. State, 734 N.E.2d 563, 569 (Ind. 2000), reh’g denied. See

       also Blount v. State, 22 N.E.3d 559, 564 (Ind. 2014) (“If we are satisfied the

       conviction is supported by independent evidence of guilt such that there is little

       likelihood the challenged evidence contributed to the verdict, the error is

       harmless.”).


[20]   Here, Cotto was charged with two counts of dealing in methamphetamine by

       delivering it. The text messages from Polen to Cotto were not presented to

       provide evidence of Cotto’s actual deliveries. There was, however, substantial

       independent evidence that Cotto delivered methamphetamine to Polen on two

       different occasions. Deputy Reinke and Polen provided testimony regarding

       Cotto’s first methamphetamine delivery on February 16, 2017 at the motel.

       This first delivery was from a controlled buy, and the State admitted the video

       and audio recordings of the controlled buy. Additionally, Polen testified

       regarding Cotto’s second methamphetamine delivery on February 24, 2017 at

       the Kimball plant. Polen testified that he and Cotto were at work when Cotto

       gave him the baggie of methamphetamine. Polen contacted Deputy Reinke and

       later gave her the methamphetamine that Cotto had delivered to him. Based on

       our review of the record and the evidence supporting Cotto’s convictions, we

       are satisfied that there is no substantial likelihood that the challenged evidence

       contributed to jury’s verdicts and, therefore, conclude that the admission of the

       evidence was harmless error.


       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019   Page 11 of 16
       2. Continuous Crime Doctrine


[21]   Cotto contends that his two convictions for dealing in methamphetamine

       violate the continuous crime doctrine.11


[22]   “The continuous crime doctrine is a rule of statutory construction and common

       law” and “applies only where a defendant has been charged multiple times with

       the same ‘continuous’ offense.” Hines v. State, 30 N.E.3d 1216, 1219, 1220 (Ind.

       2015). The doctrine “establishes that actions that are sufficient to constitute

       separate criminal offenses may be so compressed in terms of time, place,

       singleness of purpose, and continuity of action as to constitute a single

       transaction.” Pugh v. State, 52 N.E.3d 955, 970 (Ind. Ct. App. 2016), trans.

       denied. “‘The doctrine involves those instances where a defendant’s conduct

       amounts to only a single, chargeable crime such that the State is prevented from

       charging a defendant twice for the same offense.’” Id. “The continuous crime

       doctrine does not seek to reconcile the double jeopardy implications of two

       distinct chargeable crimes; rather, it defines those instances where a defendant’s

       conduct amounts only to a single chargeable crime.” Hines, 30 N.E.3d at 1219.

       Our review of the continuous crime doctrine “‘requires a fact-sensitive

       analysis.’” Heckard v. State, -- N.E.3d --, No. 18A-CR-1376, 2019 WL 510370,




       11
          Our Court has explained that “Indiana case law alternates between ‘continuing’ crime doctrine and
       ‘continuous’ crime doctrine.” Flores v. State, 114 N.E.3d 522, 523 n.2 (Ind. Ct. App. 2018). Because our
       supreme court has referred to it as the “continuous” crime doctrine, so too shall we. See id. (citing Hines v.
       State, 30 N.E.3d 1216 (Ind. 2015)).

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019              Page 12 of 16
       *7 (Ind. Ct. App. Feb. 11, 2019) (quoting Gomez v. State, 56 N.E.3d 697, 703

       (Ind. Ct. App. 2016)).


[23]   Here, Cotto was charged with two counts of Level 5 felony dealing in

       methamphetamine, both based on the delivery of methamphetamine. We

       acknowledge that he was charged with the same criminal offense; however, we

       reject Cotto’s argument that his two crimes constituted the same “continuous”

       offense. Two offenses are considered to be a “continuous transaction when

       they are closely connected in time, place, and continuity of action.” Hines, 30

       N.E.3d at 1220. Cotto’s first conviction of dealing in methamphetamine is

       based on a controlled buy where Cotto delivered methamphetamine to Polen

       on February 16, 2017 at a motel in Dale, while his second conviction is based

       on his delivery of methamphetamine to Polen on February 24, 2017 when they

       were working at the Kimball plant in Santa Claus. The fact that Cotto

       delivered the same drug to the same person does not negate the fact he engaged

       in two distinct crimes when he delivered the drugs on two different dates at two

       different locations. Thus, Cotto’s two convictions do not violate the continuous

       crime doctrine. See, e.g., Heckard, 2019 WL 510370 at *7-8 (holding that the

       defendant’s two convictions did not violate the continuous crime doctrine);

       Pugh, 52 N.E.3d at 971 (holding that the defendant’s crimes, which were




       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019   Page 13 of 16
       “separate in time” from each other did not violate the continuous crime

       doctrine).12


       3. Sufficiency of Evidence


[24]   Cotto argues that the evidence was insufficient to support his two convictions

       for Level 5 felony dealing in methamphetamine.


                When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative
                evidence and reasonable inferences supporting the verdict. It is
                the fact-finder’s role, not that of appellate courts, to assess
                witness credibility and weigh the evidence to determine whether
                it is sufficient to support a conviction. To preserve this structure,
                when appellate courts are confronted with conflicting evidence,
                they must consider it most favorably to the trial court’s ruling.
                Appellate courts affirm the conviction unless no reasonable fact-
                finder would find the elements of the crime proven beyond a
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.




       12
          We also reject Cotto’s contention that his two convictions violate the double jeopardy clause of the Indiana
       Constitution and his assertion that “the trial evidence demonstrates that Counts 1 and 3 were not established
       by separate and distinct facts.” (Cotto’s Br. 19). More specifically, Cotto contends that the same evidence
       was used to establish that he had made an “agreement” to sell two eight-balls of methamphetamine. (Cotto’s
       Br. 19). As the State aptly points out, “the presence or lack of any agreement between [Cotto] and Polen is
       irrelevant to the necessary proof for a charge of Level 5 felony dealing in methamphetamine.” (State’s Br.
       23). Moreover, our review of the record reveals that there is no reasonable possibility that the evidentiary
       facts used by the jury to establish the essential elements of his February 16 dealing in methamphetamine
       offense may have also been used to establish the essential elements of his February 24 dealing in
       methamphetamine offense. See Richardson v. State, 717 N.E.2d 32, 53 (Ind. 1999).

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019            Page 14 of 16
       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (internal quotation marks

       and citations omitted) (emphasis in original). Additionally, our Indiana

       Supreme Court has explained that “when determining whether the elements of

       an offense are proven beyond a reasonable doubt, a fact-finder may consider

       both the evidence and the resulting reasonable inferences.” Thang v. State,

       10 N.E.3d 1256, 1260 (Ind. 2014) (emphasis in original).


[25]   To convict Cotto of Level 5 felony dealing in methamphetamine, as charged in

       Count 1, the State was required to prove beyond a reasonable doubt that Cotto

       knowingly or intentionally delivered methamphetamine on February 16, 2017.

       To convict Cotto of Level 5 felony dealing in methamphetamine, as charged in

       Count 3, the State was required to prove beyond a reasonable doubt that Cotto

       knowingly or intentionally delivered methamphetamine on February 24, 2017.

       “Delivery” is defined, in relevant part, as “an actual or constructive transfer

       from one (1) person to another of a controlled substance[.]” I.C. § 35-48-1-11.


[26]   Cotto contends that “[t]he State’s evidence failed to establish that it was Cotto

       who transferred methamphetamine to Polen” and that “the jury’s verdicts

       [were] based entirely on speculation.” (Cotto’s Br. 22). Cotto mainly challenges

       Polen’s credibility and the thoroughness of Deputy Reinke’s search prior to the

       controlled buy. Cotto raised these same arguments to the jury. He argued that

       Polen had a hidden baggie of methamphetamine, either in his car or on his

       person, that Deputy Reinke had failed to detect during her search before the

       February 16 controlled buy. Cotto also suggested that Polen had also provided

       the methamphetamine on February 24 and had claimed that Cotto had given it

       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019   Page 15 of 16
       to him. The jury rejected his arguments and found Cotto guilty of both counts

       of dealing in methamphetamine.


[27]   Cotto’s arguments amount to nothing more than a request to reweigh the

       evidence and the jury’s assessment of credibility, which we cannot do. See

       Drane, 867 N.E.2d at 146. The evidence presented at trial supports the jury’s

       determination that Cotto delivered methamphetamine to Polen on February 16

       and February 24. Accordingly, we affirm Cotto’s two convictions for Level 5

       felony dealing in methamphetamine.


[28]   Affirmed.


       Vaidik, C.J., and Barnes, Sr.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 74A04-1711-CR-2608 | March 13, 2019   Page 16 of 16